 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUGENE HUDSON,                                    No. 1:20-cv-00876-NONE-JLT (PC)

12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13            v.                                        ACTION FOR FAILURE TO OBEY COURT
                                                        ORDERS AND LACK OF PROSECUTION
14    WASCO STATE PRISON,
                                                        (Doc. No. 12)
15                       Defendant.
                                                        CLERK OF COURT TO CLOSE CASE
16

17

18          Plaintiff is a state prisoner proceeding pro se in this civil rights action under 42 U.S.C.

19   § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On June 24, 2020, this action was transferred to this court from the Northern District of

22   California. (Doc. No. 7.) The court provided plaintiff with an informational order and new case

23   documents. (Doc. No. 8.)

24          On April 2, 2021, the court issued an order to show cause directing plaintiff to show

25   cause, within twenty-one days, why this case should not be dismissed for lack of prosecution,

26   failure to file a civil rights complaint, failure to submit a magistrate judge jurisdiction form, and

27   failure to submit an application to proceed in forma pauperis or pay the filing fee for this action.

28   (Doc. No. 10.) The court cautioned that “[f]ailure to comply with this order will result in a
 1   /////

 2   recommendation for the dismissal of this case.” (Id.) Plaintiff failed to comply or otherwise

 3   respond to the order.

 4              On May 6, 2021, the assigned magistrate judge issued findings and recommendations to

 5   dismiss action for failure to obey court orders and for lack of prosecution. (Doc. No. 12.) That

 6   order indicated that any objections should be filed within fourteen days. (Id.) To date, no

 7   objections have been received.

 8              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

10   recommendations to be supported by the record and proper analysis.

11              Accordingly,

12              1.     The findings and recommendations issued on May 6, 2021 (Doc. No. 12) are

13                     adopted in full.

14              2.     This action is dismissed without prejudice for plaintiff’s failure to obey court

15                     orders and lack of prosecution.

16              3.     The Clerk of Court is directed to assign a district judge to this action for purposes

17                     of closure and to close this case.

18
     IT IS SO ORDERED.
19

20           Dated:   May 27, 2021
                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                            2
